Judgment, Supreme Court, New York County (Herbert Adlerberg, J.), rendered July 26, 2000, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of three years to life, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his plea (see People v Frederick, 45 NY2d 520 [1978]). The only ground for the motion was that counsel failed to obtain “an appropriate plea.” The court properly rejected that ground because defendant received the most favorable plea and sentence permitted by law for a person indicted for first-degree drug possession. The court accorded defendant an opportunity to elaborate on his application, but defendant had nothing more to offer. Concur — Nardelli, J.P., Saxe, Sullivan, Wallach and Williams, JJ.